Action for damages. Plaintiff recovered judgment in the circuit court against both defendants in sum of $7,250, and each defendant thereupon duly appealed to the St. Louis Court of Appeals. That court delivered an opinion which will be found reported in 202 Mo. App. 102. The Court of Appeals certified the case here because one of its judges deemed, the opinion contrary to previous decision of this court.
A sufficiently accurate statement of the facts will be found stated in the majority opinion of that court. After carefully considering the case we have reached the conclusion that said majority opinion also correctly states the law of the case. *Page 182 
Learned counsel for appellant Laclede Gas Light Company urge as ground for reversal two points which were not made in the Court of Appeals. These points have to do with plaintiff's instructions numbered 1 and 3. We have carefully examined the additional points thus made, but do not find any matter of error therein which would justify a reversal, nor do we consider the points of sufficient importance to merit discussion. We merely make mention of the same so that it may be known that the points were given consideration.
For the reasons stated in the majority opinion of the Court of Appeals we affirm the judgment against the defendant Laclede Gas Light Company, and reverse the judgment against the defendant Union Electric Light  Power Company.
All concur.